In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Kings County (M. Garson, J.), dated July 16, 2002, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
As the party seeking summary judgment, the defendant had the affirmative burden of demonstrating its entitlement thereto as a matter of law (see Sutherland v Whylie, 292 AD2d 518 [2002]; Smith v AT&T Resource Mgt. Corp., 259 AD2d 480 [1999]). The defendant satisfied that burden by establishing, inter alia, the absence of any defective condition in the area of the subway car from which the injured plaintiff fell. Rather, *801the evidence overwhelmingly suggests that the injured plaintiffs fall was directly the result of her medical condition. In opposition, the plaintiffs failed to demonstrate the existence of any genuine triable issues of material fact. Accordingly, the defendant’s motion should have been granted.
The plaintiffs’ remaining contentions are without merit. Ritter, J.P., Florio, S. Miller and Luciano, JJ., concur.